Citation Nr: 1543019	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  09-01 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to September 1959.

 These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Portland RO has current jurisdiction.

In April 2010, the Veteran testified before a Decision Review Officer (DRO) at the RO.

In June 2015, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing has not yet been attached to the electronic claims file, but can be found in the Veterans Appeals Control and Locator System (VACOLS).  

The claim for a TDIU has been added to the appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal was processed using the Virtual VA and Veterans Benefits Management (VBMS) paperless claims processing system. Accordingly, any future review of this case must consider these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Additional development of the claims is required and the matter is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to complete and return an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based upon Unemployability, and/or other documents containing the necessary employment and education history, as needed.

2.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claims on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.

In particular, request:

* records from the Portland, Oregon VA Medical Center dated since 2013 (see VBMS Entry April 22, 2015).

Upload these records in a separate electronic file to VBMS.

3.  After all available records have been associated with the claims file/e-folder, the RO must then arrange for the Veteran to undergo a VA psychiatric examination to address the severity and complications of the service-connected PTSD.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.

The examiner is requested to provide findings in accordance with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), rather than the currently-published DSM-V.  The implementation of the DSM-V through updated VA regulations applies only to applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  (The Secretary does not intend for the provisions of this final rule to apply to claims that were pending before the Board of Veterans' Appeals (i.e., certified for appeal to the Board of Veterans' Appeals on or before August 4, 2014), the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.)

The examiner must identify the nature, frequency, and severity of all current manifestations of the Veteran's PTSD.  The examination report must include a full psychiatric diagnostic assessment, including a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.

The examiner must also provide an opinion as to whether the Veteran's service-connected PTSD, separately or in combination with other service-connected disabilities, renders him unable to obtain and retain substantially gainful employment consistent with his education and occupational experience.

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* January 2013 VA psychiatric examination report indicating that the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.  Symptoms included a depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, and difficulty in adapting to stressful circumstances.  The examiner assigned a GAF score of 60 and diagnosed both PTSD and cognitive disorder, not otherwise specified.

* June 2015 hearing testimony of the Veteran and his wife that his current symptoms include suicidal ideation, homicidal ideation, problems with temper, obsessive/compulsive behaviors including performing unnecessary chores, and overtaking medication.  The Veteran also testified that he stopped working early due to interpersonal conflicts with his boss.

* Private medical report received by VA in July 2015 and dated from March 2013, indicating a provisional diagnosis of vascular dementia, manifested by very impaired immediate memory and borderline impairment in delayed memory.  Testing revealed symptoms such as anxiety, psychoticism, and OCD.  The examiner indicated that the Veteran's cognitive difficulties were related to underlying cognitive decline.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

4.  Determine if any further factual development is required as to the claim for an increased rating for PTSD.  Then schedule the Veteran with an examination to determine the effect of his service-connected disabilities on his ability to obtain and maintain substantially gainful employment.

The examiner must provide an opinion as to whether the Veteran's service-connected disabilities (which presently include PTSD, cubital tunnel syndrome of the left arm, bilateral hearing loss, and tinnitus), either separately or in combination, render him unable to obtain and retain substantially gainful employment consistent with his education and occupational experience.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

If the examiner is unable to render the requested opinion without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided.

The claims folder must be made available to the examiner for review of pertinent documents therein, and the examination report must reflect that such a review was conducted.

The examiner's attention is drawn to the following:

* July 2007 VA examination report indicating that the Veteran retired early from work due to anger problems.

* May 2010 psychiatric VA examination report indicating that the Veteran's PTSD caused moderate impairment in occupational functioning.

* June 2010 audiological VA examination report indicating that the Veteran's hearing loss did not render him unable to maintain gainful employment.

* November 2012 neurological VA examination report indicating that the Veteran's cubital tunnel syndrome did not impact his ability to work.

* January 2013 psychiatric VA examination report finding that the Veteran's PTSD did not render him unable to maintain substantially gainful employment.

* June 2015 hearing testimony of the Veteran that he retired early from his job due to having homicidal thoughts towards his boss.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to a TDIU must be adjudicated - including, if warranted, any adjustments in the Veteran's service-connected rating for the PTSD which must then be readjudicated.  

6.  If the claims are denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this case must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




